[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-11155            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 11, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 5:09-cr-00012-RS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

TERESA J. CLARK,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (August 11, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         In April 2009, Teresa Clark pled guilty to an information charging her with

converting to her own use over $15,000 in Social Security Supplemental Insurance
Benefits payments she was not entitled to receive, and the district court sentenced

her to a five-year term of probation. In August of that year, the court found her

guilty of violating conditions of her probation and sentenced her to nine-months’

imprisonment, to be followed by a three-year term of supervised release. Clark

served the prison term.

      On February 4, 2011, while Clark was serving her term of supervised

release, the district court’s probation office filed a petition with the district court

citing violations of several conditions of Clark’s supervised release. The

probation office amended the petition on March 1, 2011, alleging that Clark had

violated three additional conditions of her release. At a hearing held two days

later, the district court found Clark guilty of four violations, revoked her

supervised release, and sentenced her to prison for nine months. Clark now

appeals the revocation.

      The Government’s case for revocation rested in part on the hearsay

statements of Kevin Walker and Logan Holloway, Clark’s boyfriend and son,

respectively, regarding two of the violations—criminal mischief and domestic

violence, i.e., battery. The statements were introduced through the testimony of

Officer Ryan Hildebrandt. Clark argues that the court abused its discretion in

admitting Hildebrandt’s relation of the statements on two grounds. First, since

                                            2
Walker and Holloway were not present at the hearing, because the Government

failed to arrange for them to be there, the court was required under United States v.

Frazier, 26 F.3d 110 (11th Cir. 1994), to balance her right to confront them

against the Government’s reason for producing them at the hearing. The court

failed to do this and thus erred. Second, the court erred in failing to find that the

hearsay statements were reliable. These two errors, she contends, rendered the

court’s admission of the hearsay statements into evidence an abuse of discretion.

As a result of this abuse, then, the court imposed a sentence at the high end of the

applicable Guidelines sentencing range.1

       We begin our assessment of Clark’s appeal by observing that the Federal

Rules of Evidence do not apply to supervised release revocation hearings.

Frazier, 26 F.3d at 113. Although the Rules do not apply, hearsay is not

automatically admissible, id. at 114; that is, it must be reliable. Id. With this said,

we turn to Clark’s argument that the court erred in failing to find on the record that

the challenged hearsay statements were reliable. We are not persuaded.

       In objecting to the hearsay statements in the district court, Clark did not

contend that the statements were not reliable. Moreover, on appeal, she has not


       1
           We review a district court’s evidentiary rulings for abuse of discretion. United States v.
Novaton, 271 F.3d 968, 1005 (11th Cir. 2001). A district court’s revocation of supervised release
is also reviewed under that standard. Frazier, 26 F.3d at 112.

                                                 3
argued that the statements were materially false or actually unreliable. In fact,

during the sentencing phase of the revocation hearing, Clark’s attorney

specifically stated that Clark “was hysterical and breaking glass and hit her son

long before the officers got involved,” a statement that supports the hearsay

statements’ contents. In sum, if the district court erred in not stating on the record

that the statements were reliable, Clark effectively invited the error and we do not

review it. United States v. Silvestri, 409 F.3d 1311, 1337 (11th Cir. 2005) (“to

invite error is to preclude review of that error on appeal.”).

       As for the Frazier issue, we conclude that, with respect to Holloway, the

court erred in failing to balance Clark’s right of confrontation against the

Government’s reason for not having him present.2 The error, however, was

harmless—given the conceded reliability of what Holloway (and Walker) told the

police.

       Contrary to what Clark implies, the record does not establish that the

hearsay statements led to the court’s revocation of her supervised release and the

imposition of the nine-months’ sentence. In light of her untoward behavior and

the problems she presented on supervised release, the sentence was entirely


       2
         As for Walker, Clark’s counsel told the Government that Walker would be at the hearing.
The Government reasonably relied on counsel’s representation and therefore did not subpoena him
to appear.

                                               4
reasonable.

      AFFIRMED.




                  5